IN THE
                         TENTH COURT OF APPEALS


                                No. 10-11-00045-CR

MARCUS CAIN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2009-1506-C1


                                     ORDER


      In what we have determined to be a motion to enforce our judgment in the above

case, which was received by this Court on October 23, 2019 and filed on November 18,

2019, Marcus Cain contends the District Clerk of McLennan County erred when it

collected extra fees from Cain’s inmate account and requests relief from this Court. It

appears from the documents attached to this motion that Cain is complaining about the

collection of attorney’s fees when, as Cain correctly notes, our opinion in this case

modified the trial court’s judgment to delete the finding that ordered Cain to pay his
court-appointed attorney’s and investigator’s fees. See Cain v. State, No. 10-11-00045-CR,

2011 Tex. App. LEXIS 8159 (Tex. App.—Waco Oct. 12, 2011, pet. ref’d) (not designated

for publication).

       In response to the motion, the State noted that it had previously provided

documentation to this Court that the District Clerk had waived the attorney’s and

investigator’s fees as required.1 It also provided documentation that the trial court had

issued a modified withdrawal order in compliance with this Court’s opinion. 2

       We have reviewed the documentation provided by Cain and by the State and

determined that the fees about which Cain is complaining in his motion filed on

November 18, 2019, have been waived and are not currently being collected by the

District Clerk. Moreover, Cain has not paid, directly or by way of deductions from his

inmate account, an amount sufficient to pay the court cost that remained due and owing

in his criminal case after the deduction as ordered in this Court’s judgment. In other

words, Cain has not yet paid the cost that he owes in connection with this proceeding.

       Accordingly, Cain’s motion to aid in the enforcement of this Court’s judgment is

denied.


                                                   PER CURIAM




1
 This documentation was provided to the Court on February 5, 2019.
2
 To challenge a withdrawal order such as this, see In re Buhl, Nos. 10-19-00478-CR, 10-19-00482-CR, 2020
Tex. App. LEXIS 102 (Tex. App.—Waco Jan. 8, 2020, order) (publish).
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion denied
Order issued and filed January 29, 2020
Publish